UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010. or ¨ Transition Report Pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 000-26393 WebMediaBrands Inc. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 06-1542480 (I.R.S. Employer Identification No.) 50 Washington Street, Suite 912 Norwalk, Connecticut (Address of principal executive offices) (Zip Code) (203) 662-2800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 daysYesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act: (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.):Yes¨Nox The number of outstanding shares the Registrant’s common stock, par value $.01 per share, as of August 9, 2010 was 37,652,201. WebMediaBrands Inc. Index Page PART I. Financial Information Item 1.
